Exhibit 10.1

Execution Version

AMENDMENT NO. 7 TO CREDIT AGREEMENT

AMENDMENT NO. 7 TO REVOLVING CREDIT AGREEMENT, dated as of November 21, 2017
(this “Agreement”), by and among National Mentor Holdings, Inc., a Delaware
corporation (the “Borrower”), the other Loan Parties party hereto, Barclays Bank
PLC, as administrative agent (the “Administrative Agent”), Issuing Lender and
Swingline Lender under the Credit Agreement (as defined below) and the Lenders
party hereto (the “Extending Lenders”).

RECITALS:

WHEREAS, reference is hereby made to the Credit Agreement, dated as of
January 31, 2014 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, NMH
Holdings, LLC, the Administrative Agent and each Lender from time to time party
thereto, and the other parties thereto (capitalized terms used but not defined
herein having the meaning provided in the Credit Agreement).

WHEREAS, the Borrower has delivered to the Administrative Agent a request to
increase the Revolving Commitments by an aggregate principal amount of
$40,000,000 (the “Increased Commitments”) on terms identical to those applicable
to the existing Revolving Facility (including as to pricing, tenor, rights of
payment and prepayment and right of security) as a Revolving Commitment Increase
pursuant to this Agreement (which shall constitute an Incremental Facility
Amendment) as provided for in Section 2.25 of the Credit Agreement (the
“Effective Date Commitment Increase”).

WHEREAS, the Borrower has delivered to the Administrative Agent an Extension
Offer to extend the maturity of the Revolving Commitments to January 31, 2021 as
provided for in Section 2.24 of the Credit Agreement (the “Effective Date
Extended Revolving Termination Date”).

WHEREAS, in connection with (x) such Revolving Commitment Increase and pursuant
to Section 2.25 of the Credit Agreement and (y) such Extension Offer and
pursuant to Section 2.24 of the Credit Agreement, the Borrower, the
Administrative Agent and the Extending Lenders party hereto wish to make certain
amendments and the other modifications to the Credit Agreement set forth herein.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

1. Credit Agreement Amendments—Effective Date Commitment Increase. Effective as
of the Effective Date (as defined below) but immediately prior to the
effectiveness of the amendments set forth in Section 3 below, the Credit
Agreement is hereby amended as follows:

 

  (a) Section 1.1 of the Credit Agreement is amended by inserting the following
new definitions in their correct alphabetical order:

“Amendment No. 7” shall mean Amendment No. 7 to this Agreement, dated as of
November 21, 2017, among the Borrower, the Administrative Agent, the other Loan
Parties party thereto and the Lenders party thereto.

“Amendment No. 7 Effective Date” shall mean the “Effective Date” under and as
defined in Amendment No. 7.



--------------------------------------------------------------------------------

  (b) The definition of “Revolving Commitment” is amended by adding the
following sentence at the end thereof: “As of the Amendment No. 7 Effective
Date, the aggregate amount of the Revolving Commitment is $160,000,000.”

 

2. Lender Reallocations. Effective as of the Effective Date and immediately
prior to the effectiveness of the amendments set forth in Section 3 below, the
participations held by the Revolving Lenders in the Revolving L/C Exposure and
Swingline Loans immediately prior to the Revolving Commitment Increase effected
hereby will be reallocated so as to be held by the Revolving Lenders ratably in
accordance with their respective Revolving Percentages after giving effect to
such Revolving Commitment Increase.

 

3. Credit Agreement Amendments - Effective Date Extended Revolving Termination
Date. Effective as of the Effective Date (as defined below) but immediately
after the effectiveness of the amendments set forth in Section 1 above, the
Credit Agreement is hereby amended as follows:

 

  (a) Section 1.1 of the Credit Agreement is amended by inserting the following
new definitions in their correct alphabetical order

“Amendment No. 7 Consenting Revolving Lender” means each Revolving Lender that
has executed Amendment No. 7 on or prior to the Amendment No. 7 Effective Date.
For the avoidance of doubt, the Amendment No. 7 Consenting Revolving Lenders
constitute Extended Revolving Lenders and Revolving Lenders.

“Amendment No. 7 Extended Revolving Commitments” means, as to each Revolving
Lender that is an Amendment No. 7 Consenting Revolving Lender, the Revolving
Commitments of such Amendment No. 7 Consenting Revolving Lender immediately
prior to the effectiveness of the amendments set forth in Section 3 of Amendment
No. 7. For the avoidance of doubt (i) the Amendment No. 7 Extended Revolving
Commitments constitute Extended Revolving Commitments and Revolving Commitments,
(ii) the Initial Revolving Commitments of each Amendment No. 7 Consenting
Revolving Lender shall be deemed automatically reduced on the Amendment No. 7
Effective Date by the Amendment No. 7 Extended Revolving Commitments of such
Revolving Lender and (iii) the Amendment No. 7 Extended Revolving Commitments
shall constitute a separate “Class”. References to the “Amendment No. 7 Extended
Revolving Commitments” shall mean the Amendment No. 7 Extended Revolving
Commitment of each Lender taken together. The initial aggregate principal amount
of the Lenders’ Amendment No. 7 Extended Revolving Commitments on the Amendment
No. 7 Effective Date is $90,000,000 and the aggregate principal amount of the
Initial Revolving Commitments as of the Amendment No. 7 Effective Date is
$70,000,000.

“Amendment No. 7 Extended Revolving Loans” means the Extended Revolving Loans
established pursuant to Amendment No. 7. For the avoidance of doubt, the
Amendment No. 7 Extended Revolving Loans (and any Swingline Loans in which any
Amendment No. 7 Consenting Revolving Lender holds a risk participation (funded
or unfunded)) constitute Extended Revolving Loans, and the Amendment No. 7
Extended Revolving Loans (other than Swingline Loans) constitute Revolving Loans
and any Swingline Loans in which an Amendment No. 7 Consenting Revolving Lender
holds a risk participation (funded or unfunded) shall constitute Swingline
Loans.

 

  (b) Each of the definitions of “Applicable Margin”, “Fee Payment Date”, and
“Revolving Termination Date” set forth in Section 1.1 of the Credit Agreement,
in each case, is hereby amended and restated in its entirety as follows:

 

2



--------------------------------------------------------------------------------

“Applicable Margin”: for each Type of Loan, the rate per annum set forth under
the relevant column heading below:

 

     ABR Loans     Eurodollar Loans  

Initial Revolving Loans and Swingline Loans

     2.25 %      3.25 % 

Amendment No. 7 Extended Revolving Loans

     2.25 %      3.25 % 

Tranche B Term Loans

     2.00 %      3.00 % 

; provided, the Applicable Margin for Amendment No. 7 Extended Revolving Loans
and Swingline Loans shall be decreased by 0.25% per annum from the rates set
forth above on the earlier of (i) the Revolving Termination Date for the Initial
Revolving Commitments and (ii) the date on which the Initial Revolving
Commitments are terminated and there is no remaining Revolving Extension of
Credit (in the case of fees payable in respect of the Revolving Facility or any
Revolving Extension of Credit) in respect of the Initial Revolving Commitments
in accordance with the terms of this Agreement.

“Fee Payment Date”: (a) the last Business Day of each March, June, September and
December and (b) with respect to any Class of Revolving Commitments, the last
day of the Revolving Commitment Period applicable to such Class or any earlier
date on which such Class of Revolving Commitments are terminated and there is no
remaining Revolving Extension of Credit (in the case of fees payable in respect
of the Revolving Facility or any Revolving Extension of Credit) in respect of
such Class of Revolving Commitments.

“Revolving Termination Date” means (i) with respect to the Initial Revolving
Commitments, January 31, 2019 and (ii) with respect to the Amendment No. 7
Extended Revolving Commitments, January 31, 2021.

 

  (c) Section 2.4 of the Credit Agreement is hereby amended by adding the
following to the end of such Section 2.4: “For the avoidance of doubt, prior to
the Revolving Termination Date for the Initial Revolving Commitments, all
Borrowings under the Revolving Commitments shall be made on a ratable basis
among the Initial Revolving Commitments and the Amendment No. 7 Extended
Revolving Commitments.”

 

  (d) Section 2.6(a) of the Credit Agreement is hereby amended by adding the
following to the end of such Section 2.6(a): “For the avoidance of doubt,
Swingline Loans shall be participated in on a ratable basis by Lenders holding
Initial Revolving Commitments and Lenders holding Amendment No. 7 Extended
Revolving Commitments.”

 

  (e) Section 2.8 of the Credit Agreement is hereby amended by adding the
following to the end of such Section 2.8: “For the avoidance of doubt, prior to
the Revolving Termination Date for the Initial Revolving Commitments, all
payments of such commitment fee (other than prepayments of commitment fees in
connection with a termination of the Initial Revolving Commitments) shall be
made on a ratable basis among the Lenders holding the Initial Revolving
Commitments and the Amendment No. 7 Extended Revolving Commitments.”

 

  (f) Section 2.9(a) of the Credit Agreement is hereby amended by adding the
following to the end of such Section 2.9(a): “For the avoidance of doubt, the
Borrower may not terminate or permanently reduce the Amendment No. 7 Extended
Revolving Commitments without also terminating or permanently reducing any then
outstanding Initial Revolving Commitments on a pro rata (or greater) basis.”

 

3



--------------------------------------------------------------------------------

  (g) Section 2.10(a) of the Credit Agreement is hereby amended by adding the
following to the end of such Section 2.10(a): “For the avoidance of doubt, prior
to the Revolving Termination Date for the Initial Revolving Commitments, all
prepayments under this Section 2.10(a) (other than prepayments of Revolving
Loans in connection with a termination of the Initial Revolving Commitments) of
any Revolving Loans shall be made on a ratable basis among the Initial Revolving
Loans and the Amendment No. 7 Extended Revolving Loans.”

 

  (h) Section 2.14 of the Credit Agreement is hereby amended by adding the
following new clause (e) at the end thereof as follows:

 

  “(e) For the avoidance of doubt, prior to the Revolving Termination Date for
the Initial Revolving Commitments, all payments of interest (other than
prepayments of interest in connection with a termination of the Initial
Revolving Commitments) shall be made on a ratable basis among the Lenders
holding the Initial Revolving Commitments and the Amendment No. 7 Extended
Revolving Commitments.”

 

  (i) Section 3.1(b) of the Credit Agreement is hereby amended and restated in
its entirety as follows: “(b) For the avoidance of doubt, Revolving Letters of
Credit shall be participated on a ratable basis by Lenders holding Initial
Revolving Commitments and Lenders holding Amendment No. 7 Extended Revolving
Commitments.”

 

  (j) Schedule 1.1A to the Credit Agreement is hereby amended by replacing the
section titled “Revolving Commitments” thereof with the section titled
“Revolving Commitments” on the schedule attached to this Agreement as Exhibit A.

 

4. Issuing Lender Agreement. The Issuing Lender hereby agrees that with respect
to any Revolving Letters of Credit the expiration date for which extend beyond
the Revolving Termination Date for the Initial Revolving Commitments,
participations in such Revolving Letters of Credit on such Revolving Termination
Date shall be reallocated from Lenders holding the Initial Revolving Commitments
to Lenders holding Amendment No. 7 Extended Revolving Commitments immediately
after giving effect to such maturity of such Initial Revolving Commitments
(provided that such participation interests shall, upon receipt thereof by the
relevant Lenders holding Revolving Commitments, be deemed to be participation
interests in respect of such Revolving Commitments and the terms of such
participation interests (including, without limitation, the commission
applicable thereto) shall be adjusted accordingly).

 

5. Effective Date Conditions.

 

  (a) This Agreement will become effective on the date (the “Effective Date”) on
which each of the following conditions have been satisfied (or waived) in
accordance with the terms therein:

 

  (i) this Agreement shall have been executed and delivered by the Borrower, the
other Loan Parties, the Administrative Agent, the Issuing Lender, the Swingline
Lender and the Extending Lenders;

 

  (ii)

the Administrative Agent shall have received a certificate of the Borrower dated
as of the Effective Date signed by a Responsible Officer of the Borrower (i) (A)
certifying and attaching the resolutions or similar consents adopted by the
Borrower approving or consenting to this Agreement and the Revolving

 

4



--------------------------------------------------------------------------------

  Commitment Increase, (B) certifying that the certificate or articles of
incorporation and by-laws of the Borrower either (x) has not been amended since
the Closing Date or (y) is attached as an exhibit to such certificate, and
(C) certifying as to the incumbency and specimen signature of each officer
executing this Agreement and any related documents on behalf of the Borrower and
(ii) certifying as to the matters set forth in clauses (v), (vi) and
(vii) below;

 

  (iii) the Administrative Agent shall have received (x) all fees and
out-of-pocket expenses for which invoices have been presented prior to the
Effective Date (including the reasonable fees and expenses of legal counsel)
required to be paid or reimbursed by the Borrower pursuant to Section 10.5 of
the Credit Agreement in connection with this Agreement shall have been paid or
reimbursed and (y) all fees required to be paid by the Borrower on the Effective
Date pursuant the engagement and fee letter dated as of November 15, 2017, by
and among Barclays Bank PLC and the Borrower;

 

  (iv) the Administrative Agent shall have received an opinion of Kirkland &
Ellis LLP, in form and substance reasonably satisfactory to the Administrative
Agent;

 

  (v) each of the representations and warranties made by each Loan Party
contained in the Credit Agreement and in the other Loan Documents shall be true
and correct in all material respects on as of the Effective Date as if made on
and as of such date (other than representations and warranties which speak only
as of a certain date, which representations and warranties shall be made only on
such date);

 

  (vi) the representations and warranties in Section 6 of this Agreement shall
be true and correct in all material respects as of the Effective Date; and

 

  (vii) no Event of Default shall exist on the Effective Date immediately before
and after giving effect to the effectiveness hereof.

 

6. Representations and Warranties. By its execution of this Agreement, the
Borrower hereby certifies that the execution, delivery and performance by the
Borrower and each other Loan Party of this Agreement, and each other Loan
Document executed or to be executed by it in connection with this Agreement are
within such Loan Party’s corporate or other organizational powers and have been
duly authorized by all necessary corporate, limited liability company, or other
organizational action on the part of such Loan Party. This Agreement has been
duly executed and delivered by each Loan Party and constitutes, and each other
Loan Document to which any Loan Party is to be a party, when executed and
delivered by such Loan Party, will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms and the
terms of the Credit Agreement, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law and an implied covenant of good faith and fair
dealing.

 

7.

Reaffirmation of the Loan Parties. Each Loan Party hereby consents to the
amendment of the Credit Agreement effected hereby and confirms and agrees that,
notwithstanding the effectiveness of this Agreement, each Loan Document to which
such Loan Party is a party is, and the obligations of such Loan Party contained
in the Credit Agreement, this Agreement or in any other Loan Document to which
it is a party are, and shall continue to be, in full force and effect and are
hereby ratified and confirmed in all respects, in each case as amended by this
Agreement. For

 

5



--------------------------------------------------------------------------------

  greater certainty and without limiting the foregoing, each Loan Party hereby
confirms that the existing security interests granted by such Loan Party in
favor of the Administrative Agent for the benefit of, among others, the Lenders
pursuant to the Loan Documents in the Collateral described therein shall
continue to secure the obligations of the Loan Parties under the Credit
Agreement and the other Loan Documents as and to the extent provided in the Loan
Documents.

 

8. Amendment, Modification and Waiver. This Agreement may not be amended,
modified or waived except as permitted by Section 10.1 of the Credit Agreement.

 

9. Entire Agreement. This Agreement, the Credit Agreement and the other Loan
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof. This Agreement shall not constitute a
novation of any amount owing under the Credit Agreement and all amounts owing in
respect of principal, interest, fees and other amounts pursuant to the Credit
Agreement and the other Loan Documents shall, to the extent not paid or
exchanged on or prior to the Effective Date, shall continue to be owing under
the Credit Agreement or such other Loan Documents until paid in accordance
therewith.

 

10. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES
THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION. SECTIONS
10.12 AND 10.16 OF THE CREDIT AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE
INTO THIS AGREEMENT AND SHALL APPLY HERETO.

 

11. Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction.

 

12. Counterparts. This Agreement may be executed in counterparts (including by
facsimile or other electronic transmission), each of which shall be deemed to be
an original, but all of which shall constitute one and the same agreement.

 

13. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY SUIT, ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY) DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

14. Loan Document. On and after the Effective Date, this Agreement shall
constitute a “Loan Document” for all purposes of the Credit Agreement and the
other Loan Documents (it being understood that for the avoidance of doubt this
Agreement may be amended or waived solely by the parties hereto as set forth in
Section 8 above). It is understood and agreed that this Agreement shall
constitute an Extension Offer and an Extension Notice (and each Amendment No. 7
Consenting Revolving Lender waives any prior notice period required by
Section 2.24 of the Credit Agreement) with respect to the Amendment No. 7
Extended Revolving Commitments.

 

6



--------------------------------------------------------------------------------

15. New Revolving Lender and New Revolving Commitments. The parties hereto agree
that Fifth Third Bank shall become a Lender under the Credit Agreement by
execution of this Agreement. Fifth Third Bank hereby acknowledges and agrees
that it has a Revolving Commitment in the amount set forth opposite such
Lender’s name on Exhibit A hereto.

[signature pages to follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first set forth
above.

 

NATIONAL MENTOR HOLDINGS, INC., as Borrower By:   /s/ Denis M. Holler Name:  
Denis M. Holler Title:   Chief Financial Officer NMH HOLDINGS, LLC, as Holdings
By:   /s/ Denis M. Holler Name:   Denis M. Holler Title:   Chief Financial
Officer SUBSIDIARY GUARANTORS: ADULT DAY HEALTH, INC. CALIFORNIA MENTOR FAMILY
HOME AGENCY, LLC CAREMERIDIAN, LLC CENTER FOR COMPREHENSIVE SERVICES, INC.
COMMUNITY REINTEGRATION SERVICES, INC. CORNERSTONE LIVING SKILLS, INC. FAMILY
ADVOCACY SERVICES, LLC FIRST STEP INDEPENDENT LIVING PROGRAM, INC. HABILITATIVE
SERVICES, LLC HORRIGAN COLE ENTERPRISES, INC. ILLINOIS MENTOR, INC. ILLINOIS
MENTOR COMMUNITY SERVICES, INC. INSTITUTE FOR FAMILY CENTERED SERVICES, INC.
LOYD’S LIBERTY HOMES, INC. MASSACHUSETTS MENTOR, LLC MENTOR ABI, LLC MENTOR
MANAGEMENT, INC. MENTOR MARYLAND, INC. NATIONAL MENTOR HEALTHCARE, LLC NATIONAL
MENTOR HOLDINGS, LLC NATIONAL MENTOR SERVICES HOLDINGS, LLC NATIONAL MENTOR
SERVICES, LLC NATIONAL MENTOR, LLC NRMI, LLC OHIO MENTOR, INC. PREFERRED
RESIDENTIAL LIFESTYLE-HCL, INC. PROGRESSIVE LIVING UNITS SYSTEMS-NEW JERSEY,
INC.

[Signature Page to Amendment No. 7 to Credit Agreement]



--------------------------------------------------------------------------------

REM ARROWHEAD, INC. REM CENTRAL LAKES, INC. REM COMMUNITY OPTIONS, LLC REM
CONNECTICUT COMMUNITY SERVICES, INC. REM DEVELOPMENTAL SERVICES, INC. REM EAST,
LLC REM HEARTLAND, INC. REM HENNEPIN, INC. REM INDIANA COMMUNITY SERVICES, INC.
REM INDIANA COMMUNITY SERVICES II, INC. REM INDIANA, INC. REM IOWA COMMUNITY
SERVICES, INC. REM IOWA, INC. REM MINNESOTA COMMUNITY SERVICES, INC. REM
MINNESOTA, INC. REM NEVADA, INC. REM NEW JERSEY, INC. REM NORTH DAKOTA, INC. REM
NORTH STAR, INC. REM OCCAZIO, INC. REM OHIO, INC. REM OHIO II, INC. REM OHIO
WAIVERED SERVICES, INC. REM RAMSEY, INC. REM RIVER BLUFFS, INC. REM SOUTH
CENTRAL SERVICES, INC. REM SOUTHWEST SERVICES, INC. REM WEST VIRGINIA, LLC REM
WISCONSIN, INC. REM WISCONSIN II, INC. REM WISCONSIN III, INC. REM WOODVALE,
INC. RESIDENTIAL ADVANTAGES, LLC SOUTH CAROLINA MENTOR, INC. TRANSITIONAL
SERVICES, LLC UNLIMITED QUEST, INC. By:   /s/ Denis M. Holler Name:   Denis M.
Holler Title:   Chief Financial Officer



--------------------------------------------------------------------------------

BARCLAYS BANK, PLC, as Administrative Agent, Issuing Lender and Swingline Lender
By:   /s/ Chris Walton   Name: Chris Walton   Title:   Director

[Signature Page to Amendment No. 7 to Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:   /s/ Chris Walton   Name: Chris Walton  

Title:   Director

[Signature Page to Amendment No. 7 to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:   /s/ David H. Strickert   Name: David H.
Strickert  

Title:   Managing Director

[Signature Page to Amendment No. 7 to Credit Agreement]



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:   /s/ Justin Smiley   Name: Justin Smiley  

Title:   Director

[Signature Page to Amendment No. 7 to Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Revolving Commitments

 

Lender

   Initial Revolving
Commitment  

Goldman Sachs Bank USA

   $ 25,000,000  

Jefferies Finance LLC

   $ 22,500,000  

UBS AG, Stamford Branch

   $ 22,500,000     

 

 

 

Total

   $ 70,000,000     

 

 

 

Lender

   Amendment No. 7
Extended Revolving
Commitment  

Barclays Bank PLC

   $ 30,000,000  

Bank of America, N.A.

   $ 30,000,000  

Fifth Third Bank

   $ 30,000,000     

 

 

 

Total

   $ 90,000,000     

 

 

 